Order                                                     Michigan Supreme Court
                                                                Lansing, Michigan

  April 14, 2015                                                 Robert P. Young, Jr.,
                                                                            Chief Justice

                                                                  Stephen J. Markman
                                                                      Mary Beth Kelly
  150565-6(56)                                                         Brian K. Zahra
                                                               Bridget M. McCormack
                                                                     David F. Viviano
                                                                 Richard H. Bernstein,
  MICHIGAN INSURANCE COMPANY,                                                    Justices
            Plaintiff-Appellee,
                                           SC: 150565
  v                                        COA: 315837
                                           Chippewa CC: 12-012243-CK
  CHANNEL ROAD CONSTRUCTION, INC.,
  d/b/a CONSTRUCTION SERVICES, INC., OF
  DRUMMOND ISLAND,
             Defendant-Appellant,
  and

  CITIZENS INSURANCE COMPANY and
  FRANKENMUTH MUTUAL INSURANCE
  COMPANY,
             Defendants-Appellees,
  and

  MARK WENGER and CYNTHIA WENGER,
             Defendants.
  _____________________________________/

  MICHIGAN INSURANCE COMPANY,
            Plaintiff-Appellee,
                                           SC: 150566
  v                                        COA: 315859
                                           Chippewa CC: 12-012243-CK
  CHANNEL ROAD CONSTRUCTION, INC.,
  d/b/a CONSTRUCTION SERVICES, INC., OF
  DRUMMOND ISLAND,
             Defendant,
  and
                                                                                                           2

CITIZENS INSURANCE COMPANY and
FRANKENMUTH MUTUAL INSURANCE
COMPANY,
           Defendants-Appellees,
and

MARK WENGER and CYNTHIA WENGER,
           Defendants-Appellant.
_____________________________________/

      On order of the Chief Justice, the motion of the National Association of Home
Builders and Home Builders Association of Michigan to participate as amicus curiae is
GRANTED. The amicus brief submitted on April 1, 2015, is accepted for filing.




                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.


                                     April 14, 2015
                                                                                  Clerk